Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7, filed 8/12/2022, with respect to the rejection of claims 1-5, 7, 8, 10-15, 17, 19, and 20 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  
Applicant’s arguments, see pages 8-10, filed 8/12/2022, with respect to the rejection(s) of claims 1-5, 7, 8, 10-15, 17, 19, and 20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Specifically, the examiner is persuaded that the previously cited prior art does not disclose: 

wherein the image item is pointed by an entity ID value which is included in a slideshow entity group, multiple entity ID values of multiple image items in the slideshow entity group are listed in an increasing display order, and the visual media file includes one or multiple slideshow entity groups with different group ID values.

Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly found prior art, Koshiko US 2008/0001945 A1.
Additionally, the applicant argues that Hong fails to disclose the features of claims 2 and 3, because “Hong only disclose 20-bit unsigned integer quantity which shall specify the duration of playback of the content.”  The examiner respectfully maintains that using an M-bit unsigned integer value to specify the transition period would have been obvious in view of Hong’s teaching to use a 20-bit unsigned integer to specify a playback period.  Although, as the applicant notes, a playback duration is not identical to a transition period, nevertheless they are both time intervals, and the skilled artisan would have found it obvious to use an unsigned integer for the transition period claimed based on the teaching in Hong, because unsigned integers are an efficient way to code time durations, which are nonnegative, where a signed integer would convey additional, unnecessary information, namely, that a time duration is nonnegative.
Similarly, the examiner maintains that the disclosure of a 20-bit unsigned integer for the playback duration is sufficient teaching to render obvious: “wherein the suggested transition period is specified as an M-bit unsigned integer value, where M is equal to 8” because setting an appropriate bit depth to specify a time duration would only require routine skill in the art, in the context of determining an appropriate duration for a slideshow transition interval.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 10-12, 19-21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Toma, US 2016/0073119 A1, in view of Saft, US 2006/0265643 A1, in view of Hong, WO 2010/058962 A2, in view of Wood, US 2005/0062888 A1, in further view of Kashito, US 2008/0001945 A1

Method claim 1 is drawn to the method of using the corresponding apparatus claimed in claim 12.  Therefore method claim 1 corresponds to apparatus claim 12 and is rejected for the same reasons of obviousness as used below.

Regarding claim 5, the combination of Toma, in view of Saft, in view of Hong, in view of Wood, in further view of Kashito discloses the limitations of claim 1, upon which depends claim 5.  This combination, specifically Wood, further discloses: the method of claim 1, wherein the suggested transition period is specified in units of 1/16 seconds.
Wood discloses setting a transition period for a slideshow to be .5 seconds, as disclosed in [0041].
	Use of a fractional second transition period for the slideshow transition periods in the combination of Toma in view of Saft would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date, because the courts have held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, Wood discloses uses a .5 second transition interval, and setting a 1/16 second transition interval, would have required only routine skill in the art in this context.

Regarding claim 8, the combination of Toma in view of Saft discloses the limitations of claim 7, upon which depends claim 8.  This combination, specifically Saft, further discloses: the method of claim 7, wherein the transition is applicable between a first region of the first image item and a second region of the second image item ([0014], transition from one image to a next in a predetermined time period.).

Regarding claim 10, the combination of Toma in view of Saft discloses the limitations of claim 1, upon which depends claim 10.  This combination, specifically Toma, further disclose: the method of claim 1, wherein the conversion includes encoding the visual media file into the bitstream ([0067]).
	
Regarding claim 11, the combination of Toma in view of Saft discloses the limitations of claim 1, upon which depends claim 11.  This combination, specifically Toma, further disclose: the method of claim 1, wherein the conversion includes decoding the visual media file from the bitstream ([0070]).

Regarding claim 12, Toma discloses: an apparatus for processing visual media file data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor, cause the processor to ([0007], [0010]):
perform a conversion between a visual media file and a bitstream (Figure 8, generate encoded stream S11.) and wherein the bitstream comprises access units each comprising one or more pictures each belonging to a layer according to a video coding format (Toma discloses in an analogous art hierarchical video coding for still images in which a plurality of access units are found in the bitstream, and in which each access unit contains multiple frames in the case of still images; Toma discloses that one AU contains one frame when the encoded data is video data, as disclosed in [0068].), wherein the visual media file comprises image items each comprising a sequence of pictures according to a media file format ([0068], “Encoded data is, for example, AV data encoded based on moving image coding standards such as HEVC.”),
Toma does not disclose:
wherein the media file format specifies a suggested transition period of an image item to be
applied for a transition between the image item and a next image item during displaying of the
pictures as a slideshow.
	However Saft discloses including a preset or default transition duration time with a slideshow, as disclosed in [0057], with respect to figure 10, in connection with an amount of sound annotation present for each slide.
	It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to set include a preset, “suggested”, time period for a transition duration between slides, within the video encoding apparatus of Toma, as suggested by Saft, in order to provide increased presentation flexibility for a user or program when presenting a slideshow (Saft [0060]).
The combination of Toma in view of Saft does not disclose:
wherein the suggested transition period is specified as an M-bit unsigned integer value, where M is equal to 8, and
However Hong discloses in analogous art using an unsigned integer to specify a playback duration of a visual media, as disclosed on page 38, lines 24-28.	It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to specify the transition time as an unsigned integer, as disclosed in Hong, because unsigned integers are most effective for coding time durations, which are nonnegative, where a signed integer would convey additional, unnecessary information, namely, that a time duration is nonnegative.
The combination of Toma in view of Saft, in further view of Hong does not disclose:
wherein the suggested transition period is… in units of 1/X seconds, … and X is a positive integer
However, in analogous art, Wood discloses setting a transition period for a slideshow to be .5 seconds, as disclosed in [0041].
	Use of a fractional second transition period for the slideshow transition periods in the combination of Toma in view of Saft would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date, because the courts have held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, Wood discloses uses a .5 second transition interval, and setting a 1/X transition interval, with X being a positive integer, would have required only routine skill in the art in this context.
	The combination of Toma in view of Saft in view of Hong in view of Wood does not disclose:
wherein the image item is pointed by an entity ID value which is included in a slideshow entity
group, multiple entity ID values of multiple image items in the slideshow entity group are listed in an increasing display order, and the visual media file includes one or multiple slideshow entity groups with different group ID values.
	However, Kashito discloses in an analogous art directed to a display device and an image display method for slideshow presentation that a slideshow file structure includes one or more albums (“entity groups”), each of which contains multiple slides each having a respective slide ID (“Entity ID”), as disclosed in [0073]-[0074], which designates a presentation order of the slides, as shown in S111 of figure 18 “Designate Slide ID to be displayed next.” (See [0192]) 
	It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to include in the slideshow display device and display method of Toma in view of Saft a slideshow file structure including Albums with album IDs and slides with slide IDs, as disclosed in Kashito, in order to facilitate access and efficient editing of the slideshow content ([0009], [0014]).

Regarding claim 19, Toma discloses: a non-transitory computer-readable storage medium storing instructions that cause a processor to ([0062]):
perform a conversion between a visual media file and a bitstream (Figure 8, generate encoded stream S11.) and wherein the bitstream comprises access units each comprising one or more pictures each belonging to a layer according to a video coding format (Toma discloses in an analogous art hierarchical video coding for still images in which a plurality of access units are found in the bitstream, and in which each access unit contains multiple frames in the case of still images; Toma discloses that one AU contains one frame when the encoded data is video data, as disclosed in [0068].), wherein the visual media file comprises image items each comprising a sequence of pictures according to a media file format ([0068], “Encoded data is, for example, AV data encoded based on moving image coding standards such as HEVC.”),
Toma does not disclose:
wherein the media file format specifies a suggested transition period of an image item to be
applied for a transition between the image item and a next image item during displaying of the
pictures as a slideshow.
	However Saft discloses including a preset or default transition duration time with a slideshow, as disclosed in [0057], with respect to figure 10, in connection with an amount of sound annotation present for each slide.
	It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to set include a preset, “suggested”, time period for a transition duration between slides, within the video encoding apparatus of Toma, as suggested by Saft, in order to provide increased presentation flexibility for a user or program when presenting a slideshow (Saft [0060]).
The combination of Toma in view of Saft does not disclose:
wherein the suggested transition period is specified as an M-bit unsigned integer value, where M is equal to 8, and
However Hong discloses in analogous art using an unsigned integer to specify a playback duration of a visual media, as disclosed on page 38, lines 24-28.	It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to specify the transition time as an unsigned integer, as disclosed in Hong, because unsigned integers are most effective for coding time durations, which are nonnegative, where a signed integer would convey additional, unnecessary information, namely, that a time duration is nonnegative.
The combination of Toma in view of Saft, in further view of Hong does not disclose:
wherein the suggested transition period is… in units of 1/X seconds, … and X is a positive integer
However, in analogous art, Wood discloses setting a transition period for a slideshow to be .5 seconds, as disclosed in [0041].
	Use of a fractional second transition period for the slideshow transition periods in the combination of Toma in view of Saft would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date, because the courts have held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, Wood discloses uses a .5 second transition interval, and setting a 1/X transition interval, with X being a positive integer, would have required only routine skill in the art in this context.
	The combination of Toma in view of Saft in view of Hong in view of Wood does not disclose:
wherein the image item is pointed by an entity ID value which is included in a slideshow entity
group, multiple entity ID values of multiple image items in the slideshow entity group are listed in an increasing display order, and the visual media file includes one or multiple slideshow entity groups with different group ID values.
	However, Kashito discloses in an analogous art directed to a display device and an image display method for slideshow presentation that a slideshow file structure includes one or more albums (“entity groups”), each of which contains multiple slides each having a respective slide ID (“Entity ID”), as disclosed in [0073]-[0074], which designates a presentation order of the slides, as shown in S111 of figure 18 “Designate Slide ID to be displayed next.” (See [0192]) 
	It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to include in the slideshow display device and display method of Toma in view of Saft a slideshow file structure including Albums with album IDs and slides with slide IDs, as disclosed in Kashito, in order to facilitate access and efficient editing of the slideshow content ([0009], [0014]).

	Regarding claim 20, Toma discloses: a non-transitory computer-readable recording medium storing a bitstream comprising image items which is generated by a method performed by a video processing apparatus, wherein the method comprises ([0062]):
generating the bitstream from a visual media file [0088],
wherein the visual media file comprises image items each comprising a sequence of pictures
according to a media file format ([0068], “Encoded data is, for example, AV data encoded based on moving image coding standards such as HEVC.”),), and wherein the bitstream comprises access units each comprising one or more pictures each belonging to a layer according to a video coding format (Toma discloses in an analogous art hierarchical video coding for still images in which a plurality of access units are found in the bitstream, and in which each access unit contains multiple frames in the case of still images; Toma discloses that one AU contains one frame when the encoded data is video data, as disclosed in [0068),
Toma does not disclose:
wherein the media file format specifies a suggested transition period of an image item to be
applied for a transition between the image item and a next image item during displaying of the
pictures as a slideshow.
	However Saft discloses including a preset or default transition duration time with a slideshow, as disclosed in [0057], with respect to figure 10, in connection with an amount of sound annotation present for each slide.
	It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to set include a preset, “suggested”, time period for a transition duration between slides, within the video encoding apparatus of Toma, as suggested by Saft, in order to provide increased presentation flexibility for a user or program when presenting a slideshow (Saft [0060]).
The combination of Toma in view of Saft does not disclose:
wherein the suggested transition period is specified as an M-bit unsigned integer value, where M is equal to 8, and
However Hong discloses in analogous art using an unsigned integer to specify a playback duration of a visual media, as disclosed on page 38, lines 24-28.	It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to specify the transition time as an unsigned integer, as disclosed in Hong, because unsigned integers are most effective for coding time durations, which are nonnegative, where a signed integer would convey additional, unnecessary information, namely, that a time duration is nonnegative.
The combination of Toma in view of Saft, in further view of Hong does not disclose:
wherein the suggested transition period is… in units of 1/X seconds, … and X is a positive integer
However, in analogous art, Wood discloses setting a transition period for a slideshow to be .5 seconds, as disclosed in [0041].
	Use of a fractional second transition period for the slideshow transition periods in the combination of Toma in view of Saft would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date, because the courts have held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, Wood discloses uses a .5 second transition interval, and setting a 1/X transition interval, with X being a positive integer, would have required only routine skill in the art in this context.
	The combination of Toma in view of Saft in view of Hong in view of Wood does not disclose:
wherein the image item is pointed by an entity ID value which is included in a slideshow entity
group, multiple entity ID values of multiple image items in the slideshow entity group are listed in an increasing display order, and the visual media file includes one or multiple slideshow entity groups with different group ID values.
	However, Kashito discloses in an analogous art directed to a display device and an image display method for slideshow presentation that a slideshow file structure includes one or more albums (“entity groups”), each of which contains multiple slides each having a respective slide ID (“Entity ID”), as disclosed in [0073]-[0074], which designates a presentation order of the slides, as shown in S111 of figure 18 “Designate Slide ID to be displayed next.” (See [0192]) 
	It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to include in the slideshow display device and display method of Toma in view of Saft a slideshow file structure including Albums with album IDs and slides with slide IDs, as disclosed in Kashito, in order to facilitate access and efficient editing of the slideshow content ([0009], [0014]).

Claims 21 and 24 are analogous to claim 5, and are rejected for the same reasons of obviousness as used above for claim 5.

Claims 7, 17, 23 and 26 rejected under 35 U.S.C. 103 as being unpatentable over Toma, in view of Saft, in view of Hong, in view of Wood, in further view of Kashito, in further view of Hollingworth, US 2009/0089518 A1.

Method claim 7 is drawn to the method of using the corresponding apparatus claimed in claim 17.  Therefore method claim 7 corresponds to apparatus claim 17 and is rejected for the same reasons of obviousness as used below.

Regarding claim 17, the combination of Toma, in view of Saft, in view of Hong, in view of Wood, in further view of Kashito discloses the limitations of claim 12, upon which depends claim 17.  This combination does not disclose: the apparatus of claim 12, wherein the media file format further specifies that multiple transition effects are allowable for a transition to be applied between displaying of a first image item and a second image item as a slideshow.
Hollingworth discloses combing two transition effects, as disclosed in [0045], [0047]- zoom plus bounce effect, zoom plus spin effect, [0049].
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to incorporate the feature, disclosed in Hollingsworth, of combining transition effects for a slideshow, in order to increase the variety of image transition effects without increasing coding overhead proportionately.

Claims 23 and 26 are analogous to claim 7, and are rejected for the same reasons of obvious as applied to claim 7.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE M LOTFI/               Examiner, Art Unit 2425